Opinion by
Cline, J.
It appeared that the bales in which the goods were packed were marked “Seotl’d” and that the rags themselves are not capable of being marked. It was found that this marking suggests Scotland to all and that it does something more than hint at the name of the acceptable marking prescribed in the customs regulations. Lorillard v. United States (24 C. C. P. A. 90, T. D. 48412), Abstracts 37656, 38243, 36598, T. D. 47007, American Burtonizing Co. v. United States (13 Ct. Cust. Appls. 652, T. D. 41489), and Vandegrift v. United States (id. 328, T. D. 41235) cited. The protest was therefore sustained^